Exhibit 10.1




First Amendment to Contribution Agreement




November 13, 2013




This document amends that certain Contribution Agreement (the “Agreement”) among
Talon Real Estate Holding Corp., a Utah corporation previously known as Guide
Holdings, Inc. (the “Company”), First Tracks LLC and the parties listed on
Schedule A, dated as of June 7, 2013.  Pursuant to Section 6.4 of the Agreement,
the undersigned hereby replace Schedule A to the Agreement with Schedule A
attached hereto.

This document is effective as of the date first set forth above:




TALON REAL ESTATE HOLDING CORP.

 

 

 

 

By:

/s/ Matthew G. Kaminski

 

Matthew G. Kaminski

 

Chief Executive Officer

 

 

 

 

FIRST TRACKS LLC

 

 

 

 

By:

/s/ Brenda H. Kaminski

 

Brenda H. Kaminski

 

Chief Manager







Schedule A

 

 

 

Contributor

Property

Contributed(1)

Common

Stock(2)

1242 Investments, LLC

490,000

490,000

3-2-1 Partner, Ltd.

130,000

130,000

Conception Capital, LLC

490,000

490,000

Eun Stowell

85,000

85,000

First Tracks LLC

7,000,000

7,000,000

First Tracks, LLC Irrevocable Trust FBO Mikhail Gregory Kaminski

500,000

500,000

First Tracks, LLC Irrevocable Trust FBO Kylie Elizabeth Kaminski

500,000

500,000

First Tracks, LLC Irrevocable Trust FBO Katrina Johanna Kaminski

500,000

500,000

First Tracks, LLC Irrevocable Trust FBO Colette Christine Kaminski

500,000

500,000

Gina Lee

20,000

20,000

Jessica Fitch

25,000

25,000

Reger Gas Investments, LLC

490,000

490,000

Sankovitz & Sankovitz, LLP

100,000

100,000

Total

10,830,000

10,830,000

Notes:

(1) Property Contributed consists of membership units in Transferred Entity.

(2) Common Stock consists of the shares of common stock to be received by the
Contributor.



